Table of Contents Exhibit 99.2 Maguire Properties, Inc. Supplemental Operating and Financial Data Third Quarter 2007 Table of Contents Corporate Data PAGE Quarterly Highlights 2 Investor Information 4 Common Stock Data 6 Consolidated Financial Results Financial Highlights 8 Consolidated Balance Sheets 9 Consolidated Statements of Operations 10 Consolidated Statements of Discontinued Operations 11 MMO Unconsolidated Joint Venture Statements of Operations 12 Funds from Operations 13 Adjusted Funds from Operations 14 Reconciliation of Earnings Before Interest, Taxes and Depreciation and Amortization and Adjusted Funds From Operations 15 Capital Structure 16 Debt Summary 17 MMO Joint Venture Debt Summary 18 Debt Maturities 19 MMO Joint Venture Debt Maturities 20 Portfolio Data Same Store Analysis 22 Portfolio Overview 23 Portfolio Geographic Distribution 27 Portfolio Overview — Leased Rates and Weighted Average Remaining Lease Term 28 Major Tenants — Office Properties 29 Portfolio Tenant Classification Description 30 Lease Expirations — Wholly Owned Portfolio 31 Lease Expirations — Wholly Owned Portfolio (Los Angeles County) 32 Lease Expirations — Wholly Owned Portfolio (Orange County) 33 Lease Expirations — Wholly Owned Portfolio (San Diego County) 34 Lease Expirations — MMO Joint Venture Portfolio 35 Leasing Activity — Total Portfolio and Effective Portfolio 36 Leasing Activity — Los Angeles Central Business District 37 Leasing Activity — Orange County 38 Leasing Activity — San Diego County 39 Tenant Improvements and Leasing Commissions 40 Historical Capital Expenditures — Office Properties 41 Hotel Performance and Hotel Historical Capital Expenditures 42 Construction in Progress 43 Development Pipeline 44 Management Statements on Non-GAAP Supplemental Measures 45 This supplemental package contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Although we believe the expectations reflected in any forward-looking statements are based on reasonable assumptions, you should exercise caution in interpreting and relying on these statements as they involve known and unknown risks, uncertainties and other factors which are, in some cases, beyond the Company’s control and could materially affect actual results, performance or achievements. These factors include, without limitation, the ability to enter into new leases or renew leases on favorable terms, dependence on tenants’ financial condition, the uncertainties of real estate development and acquisition activity, the ability to effectively integrate acquisitions, the costs and availability of financing, the effects of local economic and market conditions, regulatory and tax law changes and other risks and uncertainties detailed from time to time inour filings with the Securities and Exchange Commission. Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Third Quarter 2007 Corporate Data 1 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Third Quarter 2007 Quarterly Highlights Maguire Properties, Inc. (the “Company”), a self-administered and self-managed real estate investment trust, is the largest owner and operator of Class A office properties in the Los Angeles central business district and is primarily focused on owning and operating high-quality office properties in the Southern California market.We are a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing.The Company’s predecessor was founded in 1965 and developed and managed over 30 million square feet of office properties nationally. As of September 30, 2007, our office portfolio was comprised of whole or partial interests in 38 properties with approximately 21 million net rentable square feet, one350-room hotel with 266,000 square feet, and on- and off-site structured parking plus surface parking totaling approximately 14 million square feet, which accommodates almost 47,000 vehicles.We have three projects under development that total approximately 440,000 square feet of office space and approximately 351,000 square feet of structured parking.We also own undeveloped land that we believe can support up to approximately 16 million square feet of office, hotel, retail, residential and structured parking. This Supplemental Operating and Financial Data package supplements the information provided in our quarterly reports on Form 10-Q and annual reports on Form 10-K filed with the Securities and Exchange Commission (SEC).For more information on Maguire Properties, visit our website at www.maguireproperties.com. Acquisitions and Dispositions: During the third quarter of 2007, we completed the sale of Pacific Center, an office property located in Mission Valley, California, and Regents Square, an office property located in La Jolla, California.The gain on sale for these properties totaled approximately $161 million. We acquired 130 State College, an office property located in Brea, California during the quarter.This property is 100% leased and has approximately 43,000 rentable square feet. On October 26, 2007, we contributed our office property located at 18301 Von Karman in Irvine, California to a joint venture for an agreed upon value of approximately $112 million, less approximately $2 million of credits and the transfer of loan reserves of approximately $7 million in connection with the joint venture’s assumption of the $95.0million mortgage loan.Additionally, we entered into a master lease with the joint venture for approximately 41,000 square feet of vacant space in the building at a market rental rate from the date of the contribution for a period of up to 12 months, resulting in a contingent obligation of approximately $2 million.We retain a 1% equity interest and a 2% preferred interest in the joint venture. Debt: On September 12, 2007, we completed a new $400.0 million, five-year variable rate interest-only refinancing with EuroHypo AG, New York Branch, for our property located at 355 South Grand Avenue in Los Angeles, California, known as “KPMG Tower.”This mortgage loan bears interest at a variable rate of LIBOR plus 1.50%.We entered into a forward-starting interest rate swap agreement to hedge this loan, which effectively fixes the LIBOR rate at 5.564%.Per an agreement with EuroHypo, they are able to increase the spread on the loan as part of the syndication process.As a result, the spread on the loan will increase upon syndication by 10basis points to 1.60% resulting in an all inclusive rate of 7.16%.As of September30, 2007, the amount borrowed under this loan is $364.9 million.The remaining $35.1 million is available to be drawn in future periods to pay for tenant improvements, leasing commissions and debt service related to KPMG Tower. We used a portion of the proceeds from the KPMG Tower refinancing as well as a portion of the proceeds from the sale of Pacific Center to fully repay our $400.0million term loan incurred in connection with the April 2007 acquisition of the Southern California Equity Office Properties portfolio. As of September 30, 2007 and through the date of this report, we have no borrowings outstanding under our $130.0 million revolving credit facility. As of quarter end, approximately 87% of our outstanding debt is fixed (or swapped to a fixed rate) at a weighted average interest rate of approximately 5.6% on an interest-only basis with a remaining term of approximately eight years. 2 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Third Quarter 2007 Quarterly Highlights(continued) Development Activities: In the third quarter, we placed 3161 Michelson in service.This property is a 530,000 square foot office building located in Irvine, California with two parking garages totaling approximately 1,338,000 square feet with the capacity to accommodate approximately 5,100 vehicles. At our building being constructed at 17855 Von Karman, glass was installed on all five levels and the interior insulation and drywall was installed, as well as all plumbing, electrical and HVAC systems, and the roof was sealed.This project is still on schedule to be completed in the fourth quarter of 2007.17855 Von Karman is a 150,000 square foot office building located in Irvine, California. At Lantana – East, which we estimate to be completed in the first quarter of 2008, the superstructure is now 100% complete.Building façade work and core buildout has just begun at this location.At Lantana – South, which we estimate to be completed in the third quarter of 2008, the superstructure is 75% complete as of quarter end.Our development project at the Lantana Media Campus is comprised of two office buildings totaling 198,000 square feet with 223,000 square feet of structured parking located in Santa Monica, California. At the Mission City Corporate Center in San Diego, California, which we estimate to be completed in December of 2007, the building façade is now 90% complete and building core work is 75% complete.Hardscape and landscape work is ready to start.Mission City Corporate Center is a 92,000 square foot office building with 128,000 square feet of structured parking. Leasing Activities: During the third quarter, new leases and renewals were executed for approximately 554,000 square feet (including our pro rata share of the Joint Venture properties).Cash rent on leases executed during the quarter increased 29% while GAAP rent increased 38% during the same period, primarily driven by over 50% increases in the Orange County market for both cash and GAAP rents. Leases totaling approximately 1.2 million square feet expired during the third quarter, mainly as a result of our July 2007 agreement with Ameriquest to terminate their leases prior to expiration.These leases, located in the Orange County market, totaled approximately 612,000 square feet, of which approximately 126,000 square feet had been re-leased during the quarter to existing sub-tenants.Under the agreement, Ameriquest paid rent on their leased space through September 2007. During the second quarter of 2007, New Century Financial of Irvine filed for bankruptcy protection and began the process of discontinuing operations and selling assets under the provisions of Chapter 11 of the federal bankruptcy code. On October 26, 2007, we entered into a stipulation agreement with New Century that was filed with the United States Bankruptcy Court in the District of Delaware. Pursuant to the stipulation agreement, Maguire and New Century agreed to bifurcate the leases at Park Place with the result that New Century would continue to lease certain space through January 31, 2008 (subject to three month-to-month extension options) but would reject the balance of the space effective September 1, 2007. The lease space continued at Park Place totals approximately 95,000 square feet while the lease space rejected totals approximately 172,000 square feet, both of which were originally scheduled to expire in April 2010. New Century is current in paying its rent through September 30, 2007 on its Park Place leases, although the September rent attributable to the rejected space will be credited against rent due for the continuing space per the terms of the stipulation agreement. In addition, the stipulation agreement provides for the rejection of the lease at 3161 Michelson, effective as of September 1, 2007.This lease covered approximately 194,000 square feet and was originally scheduled to expire in August 2015.Of the 194,000 square feet at 3161 Michelson, 128,000 square feet had an original commencement date of September 1, 2007 while 66,000 square feet had an original commencement date of January 1, 2009. We also reached agreement with New Century as to the amount of our rejection damage claims associated with the Park Place leases and the 3161 Michelson lease. Those claims will be treated under a Chapter11 plan, but neither treatment nor the possible value of distributions will be known until a plan is filed with the Bankruptcy Court. The stipulation agreement is currently pending before the Bankruptcy Court. We expect a decision from the Bankruptcy Court during November 2007 as to whether it will approve or disapprove the stipulation agreement. The impact of the stipulation agreement has not been reflected in the Portfolio Data section of this supplemental package, including, but not limited to, the Portfolio Overview tables on pages 24 -30 and the Lease Expirations and Lease Activity schedules on pages 31-38. 3 Table of Contents Maguire Properties, Inc. Supplemental Operating and Financial Data Third Quarter 2007 Investor Information 1733 Ocean Avenue, Suite 400 355 South Grand Avenue, Suite 3300 Santa Monica, CA90401 Los Angeles, CA 90071 Tel.(310) 857-1100 Tel.(213) 626-3300 Fax(310) 857-1198 Fax(213) 687-4758 Senior Management Robert F. Maguire III Chairman of the Board and Chief Executive Officer William H. Flaherty Senior Vice President, Marketing Martin A. Griffiths Executive Vice President and Chief Financial Officer Robert P. Goodwin Senior Vice President, Construction and Development Paul S. Rutter Executive Vice President, Major Transactions Ted J. Bischak Senior Vice President, Asset Management Mark T. Lammas Executive Vice President, Development Peggy M. Moretti Senior Vice President, Investor and Public Relations Javier F. Bitar Senior Vice President, Investments Peter K. Johnston Senior Vice President, Leasing Jonathan L. Abrams Senior Vice President, General Counsel and Secretary Corporate Investor Relations Contact:Peggy M. Moretti at (213) 613-4558 Please visit our corporate website at: www.maguireproperties.com Transfer Agent Timing On or after November 1, 2007: Quarterly results for the remainder of 2007 will be announced according to the following schedule: American Stock Transfer & Trust Company Fourth Quarter 2007 Early February 2008 59 Maiden Lane New York, NY10038 (718) 921-8201 www.amstock.com Prior to November 1, 2007: Continental Stock Transfer and Trust Company 17 Battery Place, 8th Floor New York, NY10004 (212) 845-3215 Effective as of the close of business on October 31, 2007, American Stock Transfer
